Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered April 28, 1994, convicting defendant, upon his plea of guilty, of robbery in the third degree, and sentencing him, as a second felony offender, to a term of 2V2 to 5 years, unanimously affirmed.
Defendant’s suppression motion was properly denied. Defendant’s present argument that probable cause for his arrest was lacking because the identified citizen informant’s basis of knowledge was not established is unpreserved (People v Brown, 232 AD2d 168, lv denied 89 NY2d 940), and we decline to review this claim in the interest of justice. Were we to review this claim, we would find, from the totality of circumstances, that the informant’s basis of knowledge could be readily inferred (see, People v Parris, 83 NY2d 342, 350; People v Brown, 232 AD2d 168, supra).
*405The court properly exercised its discretion in denying defendant’s request for a continuance to have the officer who spoke directly with the known informant produced for interview and possible use as a defense witness at the hearing. Defense counsel’s request was based on mere speculation that the officer might provide material, non-cumulative evidence and therefore was properly rejected (see, People v Sanchez, 230 AD2d 634, lv denied 88 NY2d 1071; People v Setteroth, 200 AD2d 533, lv denied 83 NY2d 876). Concur—Sullivan, J. P., Rosenberger, Andrias and Colabella, JJ.